289 S.W.3d 790 (2009)
Marshall RION, Respondent,
v.
Geronimo TRUJILLO, Appellant.
No. ED 92167.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 23, 2009.
Application for Transfer Denied September 1, 2009.
James A. Stemmler, St. Louis, MO, for Appellant.
Joseph Pascal Sommer, Joseph P. Sommer & Associates, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Geronimo Trujillo appeals from the motion court's denial of his Motion to Set Aside Default Judgment Pursuant to Rule 74.05(d) after the trial court entered a Judgment in Default against him in a property damage claim filed by Marshall Rion. We find the motion court did not abuse its discretion in denying Appellant's motion and affirm the motion court's ruling.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).